 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     LAUREN D. GORMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11580
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (702) 388-6261/Fax
 6   Lauren_gorman@fd.org

 7   Attorney for RYAN CHRISTY

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                          Case No. 3:20-mj-00122-WGC
12
                   Plaintiff,                           STIPULATION TO CONTINUE
13                                                      SENTENCING HEARING
            v.
                                                        (SECOND REQUEST)
14
     RYAN CHRISTY,
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and LAUREN D. GORMAN, Assistant Federal

20   Public Defender, counsel for RYAN CHRISTY and CHRISTOPHER CHIOU, Acting United
21   States Attorney, and PENELOPE J. BRADY, Assistant United States Attorney, counsel for the
22
     UNITED STATES OF AMERICA, that the Sentencing hearing set for July 14, 2021, at 3:00
23
     PM, be vacated and continued to August 25, 2021, at 1:30 PM.
24
25   ///

26   ///
 1          The continuance is necessary for the following reasons:
 2          1.      Counsel for the Defendant, Mr. Christy, has a conflict with the currently
 3
     scheduled date and time of the sentencing hearing. She contacted Ms. Brady who advised she
 4
     did not oppose a continuance.
 5
 6          2.      The additional time requested by this Stipulation is reasonable pursuant to

 7   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 8   change any time limits prescribed in this rule.”
 9
            3.      This additional time is necessary in order to allow defense counsel to participate
10
     in a hearing in another case and prepare for the sentencing hearing.
11
12          4.      Mr. Christy is on bond and agrees to the continuance. Specifically, Mr. Christy

13   was informed that the continuance will allow defense counsel to provide continuity of counsel.
14          5.      This is the second request for continuance of the sentencing hearing.
15
            DATED this 13th day of July, 2021.
16
17       RENE L. VALLADARES                                  CHRISTOPHER CHIOU
         Federal Public Defender                             Acting United States Attorney
18
19    By /s/ Lauren D. Gorman                     .     By    /s Penelope J. Brady              .
         LAUREN D. GORMAN                                    PENELOPE J. BRADY
20       Assistant Federal Public Defender                   Assistant United States Attorney
         Counsel for RYAN CHRISTY                            Counsel for the Government
21
22
23
24
25
26
                                                        2
 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for July
 4
     14, 2021, at 3:00 PM, be vacated and continued to August 25, 2021, at 1:30 PM.
 5
 6
            DATED this 14th day of July, 2021.
 7
 8
 9
                                                 ______________________________________
10
                                                 UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
